UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 07-4621



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


ANTHONY WAYNE MANGUM,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
District Judge. (1:06-cr-00058-NCT)


Submitted:   March 17, 2008                 Decided:   March 27, 2008


Before WILKINSON and MOTZ, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Lisa S. Costner, LISA S. COSTNER, P.A., Winston-Salem, North
Carolina, for Appellant. David Paul Folmar, Jr., Assistant United
States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Anthony   Wayne     Mangum    pled      guilty   to   conspiracy    to

distribute fifty grams or more of cocaine base (crack), 21 U.S.C.

§ 846 (2000), and was sentenced as a career offender to a term of

262 months imprisonment. U.S. Sentencing Guidelines Manual § 4B1.1

(2006).    Mangum’s attorney has filed a brief pursuant to Anders

v. California, 386 U.S. 738 (1967), raising one issue but stating

that, in her view, there are no meritorious issues for appeal.

Mangum has filed an untimely pro se supplemental brief in which he

raises additional issues.        We affirm.

            Counsel   suggests     that   the       district   court   erred   in

sentencing Mangum as a career offender.                  However, the record

discloses that Mangum was properly sentenced as a career offender.

In his pro se supplemental brief, Mangum argues that he is not a

career    offender,   asserts    that    he   was    pressured    by   his   first

appointed attorney to plead guilty, and maintains that he was not

mentally competent at sentencing because of medication he was

taking.    Because Mangum did not seek to withdraw his guilty plea in

the district court, or raise any of these issues below, we review

all his claims for plain error.           United States v. Martinez, 277

F.3d 517, 525 (4th Cir. 2002); see also United States v. Olano, 507

U.S. 725, 731-32 (1993).        Having carefully reviewed the record, we

are satisfied that plain error did not occur.




                                    - 2 -
          Pursuant to Anders, we have examined the entire record

and find no meritorious issues for appeal.   Accordingly, we affirm

the district court’s judgment.   This court requires that counsel

inform her client, in writing, of his right to petition the Supreme

Court of the United States for further review.       If the client

requests that such a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move in this

court for leave to withdraw from representation.   Counsel’s motion

must state that a copy thereof was served on the client.        We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                              - 3 -